SPARKS, Circuit Judge.
The Federal Trade Commission, petitioner herein, having filed with this court on, to wit, October 3, 1936, its application for the enforcement of an order to cease and desist issued by it against the respondent, under date of November 20, 1934, under the provisions of section 5 of an Act of Congress approved September 26, 1914, entitled “An Act to Create a Federal Trade Commission, to define its powers and duties, and for other purposes” (38 Stat. 719, as amended, 15 U.S.C.A. § 45) ; and said petitioner having also certified and filed herein, as required by law, a transcript of the entire record in the proceeding lately pending before it, in which said order to cease and desist was entered, including all the testimony taken and the report of said petitioner; and respondent having subsequently filed its answer to said application for enforcement, in which answer respondent stated it was not willing to contest said application for enforcement or the proceedings based thereon, and in which answer said respondent consented that this court might, upon said application and Respondent’s answer thereto, and upon the pleadings, testimony, and proceedings set forth in the transcript aforesaid, make and enter its decree affirming said order to cease and desist and commanding respondent, its officers, agents, representatives, and employees, to comply therewith—
Now, therefore, it is hereby ordered, adjudged and decreed that said order to cease and desist, issued by the Federal Trade Commission, petitioner herein, under date of November 20, 1934, be and the same hereby is affirmed.
And it is hereby further ordered, adjudged, and decreed, that the respondent, George Ziegler Company, its officers, agents, representatives, and employees, in the manufacture, sale, and distribution in interstate commerce of candy and candy products, d© cease and desist from: (1) Selling and distributing to jobbers and wholesale dealers, for resale to retail dealers, or to retail dealers direct, candy so packed and assembled that sales of such candy to the general public are to be made or may be made by means of a lottery, gaming device, or gift enterprise. (2) Supplying to or placing in the hands of wholesale dealers and jobbers, or retail dealers, packages or assortments of candy which are used, without alteration or rearrangement of the contents of such packages or assortments, to conduct a lottery, gaming device, or gift enterprise in the sale or distribution of the candy or candy products contained in said package or assortment to the public. (3) Packing or assembling in the same package or assortment of candy, for sale to the public at retail, pieces of candy of uniform size, shape, and quality, having centers of different colors, together with larger pieces of candy, which said larger pieces of 'candy are to be given as prizes to the purchaser procuring a piece of candy with a center of a particular color. (4) Packing or assembling in the same package or assortment of candy, for sale to the public at retail, bundles or packages of candy wafers of uniform size, shape, and quality, containing wafers of different colors, together with larger pieces of candy, which said larger pieces of candy are to be given as prizes to the purchaser procuring a bundle or package containing a wafer of a particular color. (5) Packing or assembling in the same package or assortment of candy, for sale to the public at retail, pieces of candy of uniform size, shape and quality, some of which contain within their wrappers printed slips bearing the word “winner,” together with larger pieces of candy, which said larger pieces of candy are to be given as prizes to purchasers procuring a piece of candy containing said printed slip within the wrapper thereof. (6) Furnishing to wholesale dealers, jobbers, and retail dealers, display cards, either with packages or assortments of candy or candy products, or separately, bearing a legend or legends, or statements informing the purchaser that the candy or candy product's are being sold to the public by lot or chance, or in accordance with a sales plan which constitutes a lottery, gaming device, or gift enterprise. (7) Furnishing to wholesale dealers, jobbers, and retail dealers, display cards or other printed matter for use in connection with *1008the sale of its candy or candy products, which said 'advertising literature informs the purchasers-and purchasing public: (a) That' upon - the obtaining by the ultimate purchaser of a -piece! of candy with a particular colored center; a larger piece ■ of capdy yrill be given free to said purchaser, (b) That- upon the obtaining by the ultimate purchaser of a ' particular colored candy wafer, a larger piece of candy will be given free, (c) That upon the obtaining by the ultimate purchaser of a piece of candy containing within. the wrapper thereof a printed ticket, a larger, piece of candy will be give free to .said purchaser.
And it is hereby further ordered, adjudged, and decreed that the respondent, George Ziegler • - Company, within sixty days after the service upon it of a copy of this decree; shall file with the Federal Trade- Commission a report in writing setting forth in detail the manner and form in which it has complied with this decree.